Title: To James Madison from Jenkin Whiteside, 17 January 1811
From: Whiteside, Jenkin
To: Madison, James


Sir.
Senate Chamber 17th. Jany 1811
I received the Commissions for taking the Testimony of Messrs Miller, Rhea, Weaklay &c with a memorandum of the points to which the examination is to be directed by Mr Coles. I have also received a line from R. J. Taylor esqe of Alexandria requesting me to inform him whether the persons named would attend at the place specified in the Notice on the 19th. Inst: and applied to Messrs Rhea & Miller on that subject. I believe that Colo Weakley knows nothing material to depose. Mr. Rhea will not attend. Mr Miller, who can give Material testimony informed me that he would chearfully attend, if furnished with a horse or conveyance of some kind, having none of his own here. I shall procure a horse & attend, if the day is not very inclement. I have given the information above to Mr Taylor. I believe Mr Miller & I can give all the information requisite on the points proposed, & that the attendance of Mr Rhea will not be very material. You probably can have a horse furnished for Mr Miller, which will Secure his attendance. I am Sir with much respect & consideration Your Most Ob⟨t.⟩
Jenkin Whiteside
 